STEPHENS, Justice,
dissenting.
I respectfully dissent. I believe that the wording of KRS 84.240(2) is clear, plain, and unambiguous. It states: “The city, through its officers and agents shall provide for the safe construction, inspection and repair of all private and public buildings in the city.” (emphasis added). The words “all . . . public buildings in the city” mean just that. They do not mean “all public buildings, except those *437owned by the Commonwealth,” which is the strained interpretation applied by the majority. Buildings owned by the Commonwealth are public buildings. In Lewis v. Commonwealth, 197 Ky. 449, 247 S.W. 749, 751 (1923), we defined a “public building” as “belonging to or used by the public for the transaction of public or quasi public business, such as a schoolhouse, courthouse, or other similar one.” Accord, In Re Bacon, 240 Cal.App.2d 34, 49 Cal.Rptr. 322 (1966); Green v. State, 30 Mich.App. 648, 186 N.W.2d 792 (1971); Township of Scotch Plains v. Town of Westfield, 83 N.J.Super. 323, 199 A.2d 673 (1964); Black’s Law Dictionary (5th ed. 1979). I see no reason to limit the term only to “buildings where the public gathers,” and to exclude publicly owned buildings, as the majority opinion elects. Buildings belonging to the public, through the state, as well as privately owned buildings used by the public are within the term “public building” as used in KRS 84.240(2).
I do not agree that the legislature would have specifically included state buildings had it intended them to be covered by KRS 84.240(2) as the majority suggests. Rather, I am convinced if the legislature had intended to exclude the Commonwealth’s buildings from local police powers, it would have said so specifically. If it not our function to substitute our judgment for that of the legislature when the purpose of the legislation is expressed in plain language.
I therefore conclude that the City of Bowling Green has the authority to inspect any building within its city limits, including a building owned by the Commonwealth. I would reverse the decision of the Court of Appeals and the judgment of the Warren Circuit Court.
CLAYTON and STERNBERG, JJ., join in this dissent.